Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 01, 2021 has been entered.

Response to Amendment   

Applicant's Amendments and Accompanying Remarks filed on February 01, 2021 have been entered and considered. Claims 28 and 38 have been canceled. Claims 1, 2, 4 – 5, 7 - 10, 29 – 35, 37 and 39 – 40 are  pending in this application. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has modified the 103 rejections over Guo as detailed in Office action dated August 31, 2020. The invention as currently claimed is not found to be patentable for reasons herein below.  

    Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4 – 8, 10, 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over GUO Shuaog-Zhuang et. al. “Properties of Polylactide Inks for Solvent-Cast Printing of Three Dimensional Freeform Microstructures”. Langmuir 11 Jan.2014 (Guo) in view of Mark et al. US 2014/0291886 A1 (Mark), as evidenced by Nemoto et al. JP-2005336468 A (Nemoto). English abstract of the Nemoto reference is relied upon herein. 

Considering claims 1, 2, 4, 10 and 37, Guo teaches crystalline PLA filament obtained from solvent-cast printing. The solvent-cast printing process comprises 25 wt 
As to claims 10 and 39, because of the uniformity of the diameter of Guo’s filaments depicted in the SEM imagines in FIG. 7, they are considered to be capable of passing through a ring gauge as claimed.   
	As to the limitation in claim 1, requiring that the PLA has a crystallinity degree between 10 and 40 %, Guo teaches the use of 4032D polymer, which is a semi-crystalline PLA from Natureworks. Further, Guo teaches in the results depicted in Fig. 9, PLA extrudates or filaments having crystallinity, which overlap completely with the claimed ranges. 

As to the limitation in claim 1 requiring that the filament consist of crystallized PLA, Guo teaches at [Pg. 1143, left column] that the resulting solutions are extruded through micro- nozzles upon the application of an appropriate pressure. They rapidly undergo ﬂuid-like to solid-like transition post extrusion due to fast solvent evaporation, which allows maintaining their ﬁlamentary shape and buildup of complex structures. Thus, teaching that once the filament is solidified, the solvent is rapidly evaporated and the filament consists of crystalized PLA. 
As to the limitation in the preamble of claim 1 for the filament to be used as a feedstock in three dimensional printing, this is considered to be an intended use of the claimed invention (a filament). In order to patentably distinguish the claimed invention from the prior art, it must result in a structural difference between the claimed invention and the prior art. The filament taught by the cited prior art, as set forth above are considered to perform the intended use as claimed. Therefore, Guo renders obvious all limitations in the subject claims. Further, it has been held that a claim containing a "recitation with respect to the manner in which a claimed article is intended to be employed does not differentiate the claimed article from a prior art article if the prior art article teaches all the structural limitations of the claim. Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It should be noted that Guo meets the compositional and/or chemical limitations set forth and there is nothing on record to evidence that the 
	As to the crystallinity limitation in claim 37, Guo teaches in the results depicted in Fig. 9, PLA extrudates or filaments having crystallinity, which overlap completely with the claimed ranges.  

As to the new limitation in claim 1, requiring that the filament is on a spool, Guo does not specifically recognize that the PLA filament of the disclosure is on a spool. However, Mark teaches three dimensional printers, and reinforced filaments, and their methods of use. In one embodiment, a void free reinforced filament is fed into an extrusion nozzle. The reinforced filament includes a core, which may be continuous or semi-continuous, and a matrix material surrounding the core. The reinforced filament is heated to a temperature greater than a melting temperature of the matrix material and less than a melting temperature of the core prior to extruding the filament from the extrusion nozzle [Abstract]. Further, Mark teaches at [0138] that PLA or polylactic acid polymers is among the preferred material comprising the filament. Furthermore, Mark teaches at [0161 and FIG. 8] the use of spool for deliver the filament to the feed mechanism of the three dimensional printer.  Therefore, it would have been obvious to one of skill in the art before the effective filing date of the instant application to use a spool for convenient an effective deliver of the filament as taught by Mark to the feeding mechanism of Guo. 
     
Considering claims 5 and 40, Guo teaches at [Pg. 1148, R. Col., 8 – 11] that the melting temperature of the PLA filament is 166 degrees C.

Considering claims 6 – 8, Guo teaches in the results depicted in Fig. 9, PLA extrudates or filaments having crystallinity, which overlap completely with the claimed ranges. 

Claims 9, 29 – 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over GUO Shuaog-Zhuang et. al. “Properties of Polylactide Inks for Solvent-Cast Printing of Three Dimensional Freeform Microstructures”. Langmuir 11 Jan.2014 (Guo) in view of Mark et al. US 2014/0291886 A1 (Mark), and further in view of Suzuki et al. JP-2010150365 A (Suzuki).

Considering claims 9 and 32, Guo is relied upon as set forth above in the rejection of claim 1. Guo does not recognize the use of nucleating agent in the PLA filament processing. However, Suzuki teaches a crystal nucleating agent consisting of an aromatic sulfonate (I) used for poly(lactic acid)compositions for molding articles. The poly-lactic-acid resin composition formed using the crystal nucleating agent has excellent melt molding property and optical purity. The molded material formed using the crystal nucleating agent has excellent heat resistance, rigidity, flexibility and durability. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date in the instant application to use Suzuki’s nucleating agent in 

Considering claims 29 and 30, Suzuki teaches that the content of crystal nucleating agent is 0.01-10 parts mass with respect to polylactic resin (100 parts mass).

Claims 31 – 34 are rejected under 35 U.S.C. 103 as being unpatentable over GUO Shuaog-Zhuang et. al. “Properties of Polylactide Inks for Solvent-Cast Printing of Three Dimensional Freeform Microstructures”. Langmuir 11 Jan.2014 (Guo) in view of Mark et al. US 2014/0291886 A1 (Mark), and further in view of Suzuki et al. JP-2010150365 A (Suzuki) and of Wang et al. WO 2008/128448 A1 (Wang). Derwent English abstract is relied upon herein. 

Considering 31 – 34, Guo in view of Suzuki is relied upon as set forth above in the rejection of claim 9. Further, although the cited prior art teaches the use of nucleating agent as component of the PLA composition; it does not recognize the use of the specific nucleating agent in the subject claims. However, Wang teaches the use of nucleating agents, such as titanium oxide (considered inorganic white pigment), aluminum oxide and silicon oxide, in PLA comprising compositions in order to improve the efficiency and crystal performance of PLA to get high molecular weight PLA with excellent processability and mechanical property [Derwent Abstract]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date in the .  
   
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over GUO Shuaog-Zhuang et. al. “Properties of Polylactide Inks for Solvent-Cast Printing of Three Dimensional Freeform Microstructures”. Langmuir 11 Jan.2014 (Guo) in view of Mark et al. US 2014/0291886 A1 (Mark), and further in view of Suzuki et al. JP-2010150365 A (Suzuki) and of Krishnaswamy WO 2011/146484 A2 (Krishwasnamy). US 9,328,239 B2 is relied upon herein as equivalent document. .

Considering claim 35, Guo in view of Suzuki is relied upon as set forth above in the rejection of claim 9. Further, although the cited prior art teaches the use of nucleating agent as component of the PLA composition; it does not recognize the use of carbon black as the nucleating agent in the subject claims. However, Krishwasnamy teaches PLA comprising compositions wherein carbon black is used as the nucleating agent. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date in the instant application to use carbon black as the nucleating agent in Guo’s PLA filament processing when it is desire to provide the filament with black color.  
  
Response to Arguments

Applicant's Amendments and Accompanying Remarks filed on February 01, 2021 have been entered and considered. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has modified the 103 rejections over Guo as detailed in Office action dated August 31, 2020 which specifically addresses Applicant’s remarks. The invention as currently claimed is not found to be patentable for reasons herein above.    

Applicant's arguments filed on February 01, 2021 have been carefully consider but they are moot in view of the new grounds of rejection presented above.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786

                                                                                                                                                                                                        




/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786